UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                              ____________________

                                  No. 97-31042
                                Summary Calendar
                              ____________________


                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                      versus

                          LENNOX SMITH-STEWART,

                                                       Defendant-Appellant.

 ________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          (96-CR-182-N-2)
_________________________________________________________________

                          April 9, 1998
Before WIENER, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Lennox Smith-Stewart, federal prisoner # 25162-034, appeals

the district court’s denial of his motion for the return of $1801

in currency, which was seized from him during his arrest for

conspiracy     to   possess    with   intent   to   distribute   cocaine   and

subsequently forfeited to the United States in an administrative




     *
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
proceeding.   Smith-Stewart’s motion to file his reply brief out of

time is GRANTED.

     Smith-Stewart argues that his due process rights were violated

when the   United   States   Customs   Service   failed   to    follow    the

notification requirements of publishing notice of the forfeiture

for three consecutive weeks and sending written notice of the

forfeiture proceeding to any interested party. See 19 U.S.C. §

1607(a).

     The Customs Service’s posting of a notice in the customhouse

nearest the seizure for three consecutive weeks fulfilled the

publication requirement of § 1607.      See 19 C.F.R. § 162.45(b)(2).

While Smith-Stewart claims that he did not receive the notification

sent by the Customs Service, the record does not indicate that the

address of the letter was incorrect or that the Customs Service had

reason to believe that Smith-Stewart would not receive the letter.

See Armendariz-Mata v. United States Dept. of Justice, DEA, 82 F.3d
679, 683 (5th Cir.), cert. denied, 117 S. Ct. 317 (1996); Berrera-

Montenegro v. United States, 74 F.3d 657, 660-61 (5th Cir. 1996).

The Customs Service acted reasonably in relying on the mail to

notify Smith-Stewart of the forfeiture proceeding. See Armendariz-

Mata, 82 F.3d at 683.

                                                               AFFIRMED




                                   2